DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 20150371577) in view of Mashitani et al. (US 20150219983).
Regarding claim 1, Hosaka discloses (Figs. 1-9D) a liquid crystal projector comprising:
a liquid crystal panel (10R, 10G, 10B) having a pixel circuit that modulates light based on video data corresponding to each of pixels of an image specified by the video data (section 0044); and a shift device (15, 100) configured to shift the modulated light by the pixel circuit so that a position of a projected pixel on a screen (80) by the modulated light is shifted for each of the pixels, wherein the pixel circuit modulates n pixels (Px, a-j) of a first group, n being an integer of 2 or more, from among the pixels in first frame period, and modulates n pixels (Px, a-j) of a second group in second frame period next to the first frame period (section 0058; Figs. 4A-4D, 6A-9D).
Hosaka does not necessarily disclose the n pixels of the first group correspond to one pixel of the liquid crystal panel, the n pixels of the second group correspond to the one pixel of the liquid crystal panel, and the n pixels of the first group are different from the n pixels of the second group.
Mashitani discloses (Figs. 1-20) the n pixels of the first group correspond to one pixel of the liquid crystal panel, the n pixels of the second group correspond to the one pixel of the liquid crystal panel, and the n pixels of the first group are different from the n pixels of the second group (sections 0070, 0082-0083, 0090-0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mashitani to obtain a projector capable of displaying a double density image that has an enhanced resolution.
Regarding claim 2, Hosaka discloses (Figs. 1-9D) the shift device (15, 100) is configured to shift the position of the projected pixel along a first axis (right and bottom) and along a second axis (left and top) different from the first axis so that a maximum value of a shifting amount along the first axis is substantially equal to a maximum value of a shifting amount along the second axis consistent (Figs. 9A-9D; sections 0088-0092).
Regarding claim 3, Hosaka discloses (Figs. 1-9D) each of the n pixels (Px, a-j) of the first group are totally different from each of the n pixels (Px, a-j) of the second group (Figs. 4A-4D, 6A-9D).
Regarding claim 4, Hosaka discloses (Figs. 1-9D) the liquid crystal panel includes a first liquid crystal panel (10R) corresponding to a first color, the first liquid crystal panel having a first pixel circuit (11, VID); a second liquid crystal panel (10B) corresponding to a second color different from the first color, the second liquid crystal panel having a second pixel circuit (11, VID); a third liquid crystal panel (10G) corresponding to a third color different from the first color and the second color (section 0041), the third liquid crystal panel having a third pixel circuit (11, VID), and the liquid crystal panel combines modulated light by the first pixel circuit, modulated light by the second pixel circuit, and modulated light by the third pixel circuit, thereby forming the projected pixel (sections 0044-0049).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871